310 F.2d 864
114 U.S.App.D.C. 59
Randolph E. LYNCH, Appellant,v.UNITED STATES of America, Appellee.
No. 16877.
United States Court of Appeals District of Columbia Circuit.
Argued June 5, 1962.Decided Nov. 21, 1962.

Mr. Harry A. Inman, Washington, D.D.  (appointed by this court) for appellant.
Mr. Paul A. Renne, Asst. U.S. Atty., with whom Messrs.  David C. Acheson, U.S. Atty., and Nathan J. Paulson and Harold H. Titus, Jr., Asst. U.S. Attys., were on the brief, for appellee.  Mr. Abbott A. Leban, Asst. U.S. Atty., at the time the record was filed, also entered an appearance for appellee.
Before BAZELON, Chief Judge, and WASHINGTON and BURGER, Circuit judges.
PER CURIAM.


1
Appellant was convicted of rape, and sentenced to imprisonment for a term of one to four years.  We have carefully considered the contentions made by his able court-appointed counsel, and especially whether the story of the complaining witness was sufficiently corroborated.  But we have concluded that it was, and that the instructions to the jury in this respect were not prejudicial to the accused, under all the circumstances.  On the whole case, we find no error affiecting substantial rights.


2
Affirmed.